NOT PRECEDENTIAL
DLD-155
                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 17-1406
                                       ___________

                              IN RE: JOSEPH SCOTT,
                                                Petitioner
                       ____________________________________

                      On a Petition for Writ of Mandamus from the
                 United States District Court for the District of Delaware
                   (Related to D. Del. Crim. No. 1:99-cr-00033-001)
                      ____________________________________

                    Submitted Pursuant to Rule 21, Fed. R. App. P.
                                   March 9, 2017
           Before: CHAGARES, VANASKIE and KRAUSE, Circuit Judges

                             (Opinion filed: March 23, 2017)
                                       _________

                                        OPINION*
                                        _________

PER CURIAM

       Joseph Scott, a federal inmate currently incarcerated at FCI-Fairton, filed this

mandamus petition on February 16, 2017, claiming that the District Court has failed to

timely rule on his motion for a sentence reduction under 18 U.S.C. § 3582(c)(2). Scott

filed the § 3582(c) motion six months earlier. After Scott filed his mandamus petition,




*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
the District Court ordered the Government to respond to Scott’s § 3582(c)(2) motion by

March 27, 2017, and permitted Scott time after that in which to file a reply.

       In light of the above, we cannot conclude that the District Court’s delay in

adjudicating Scott’s § 3582(c)(2) motion is “tantamount to a failure to exercise

jurisdiction,” Madden v. Myers, 102 F.3d 74, 79 (3d Cir. 1996), such that mandamus

relief may be appropriate. Accordingly, the mandamus petition is denied.1 This denial is

without prejudice to Scott’s filing a new mandamus petition should the District Court fail

to act on his § 3582(c)(2) motion within a reasonable time.




1
 The petition is also denied to the extent Scott requests that we order his “immediate
release” pending disposition of his § 3582(c)(2) motion. See Hollingsworth v. Perry, 558
U.S. 183, 190 (2010) (per curiam) (explaining that a mandamus petitioner must show,
inter alia, that “no other adequate means [exist] to attain the relief he desires”); cf. Fed. R.
App. P. 9(b); Landano v. Rafferty, 970 F.2d 1230, 1239 (3d Cir. 1992).
                                              2